Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 08/03/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising the threads of the rollers are complementary to the threads of the screw and of the nut so that, at zero load, the threads of the rollers co-operate on both of their flanks with the threads of the screw and of the nut in a contact geometry having curvilinear segments; and the rollers come into contact respectively with the screw and with the nut along contact segments lying in planes that are offset angularly relative to a midplane of the mechanism that contains a longitudinal axis of the screw and a longitudinal axis of the roller in question.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658